Filed 5/29/19; Certified for publication 6/25/19 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
            SECOND APPELLATE DISTRICT
                  DIVISION SEVEN

JENNI RIVERA ENTERPRISES, LLC,                               B279739

        Plaintiff and Respondent,                            (Los Angeles County
                                                             Super. Ct. No. BC633764)
        v.

LATIN WORLD ENTERTAINMENT
HOLDINGS, INC. et al.,

        Defendants and Appellants.

JENNI RIVERA ENTERPRISES, LLC,                               B284358

        Plaintiff and Respondent,                            (Los Angeles County
                                                             Super. Ct. No. BC649519)
        v.

UNIVISION COMMUNICATIONS
INC. et al.,

        Defendants and Appellants.


      APPEALS from orders of the Superior Court of Los Angeles
County, Michael J. Raphael, Judge. Affirmed in part, reversed in
part, and remanded.
      Lavely & Singer, Martin D. Singer and Andrew B. Brettler
for Defendants and Appellants Latin World Entertainment
Holdings, Inc., Luis Balaguer, and Dhana Media, Inc.
      Stroock & Stroock & Lavan, James G. Sammataro and
Crystal Y. Jonelis for Defendant and Appellant BTF Media, LLC.
      Greenberg Glusker Fields Claman & Machtinger,
Aaron J. Moss and Ricardo P. Cestero for Defendants and
Appellants Univision Communications Inc. and Univision
Networks & Studios, Inc.
      Kendall Brill & Kelly, Bert H. Deixler, Robert E. Dugdale,
Nicholas F. Daum and Laura W. Brill for Plaintiff and
Respondent Jenni Rivera Enterprises, LLC.

                  ___________________________

                       INTRODUCTION

      These appeals arise from a dispute concerning a television
production based on the life of the Mexican-American celebrity
Jenni Rivera, who died in a plane crash in December 2012. The
entity that controls most of Rivera’s assets, Jenni Rivera
Enterprises, LLC (JRE), entered into a nondisclosure agreement
with Rivera’s former manager, Pete Salgado, that restricted his
disclosure and use of certain personal information about Rivera
and her family. Alleging Salgado breached that agreement by
disclosing information to the producers and the broadcaster of a
television series based on Rivera’s life, JRE sued Salgado and the
program’s producers for breach of contract, interference with
contract, and inducing breach of contract. JRE also sued the
program’s broadcaster for interference with contract and




                                2
inducing breach of contract. The defendants filed special motions
to strike under Code of Civil Procedure section 425.16.1 The trial
court denied the motions, and the producers and broadcaster
appeal those rulings.2
       The producers argue JRE failed to demonstrate a
probability of success on the merits of its causes of action. We
conclude JRE satisfied its burden to demonstrate a prima facie
case, with reasonable inferences from admissible evidence, that
the producers had knowledge of the nondisclosure agreement
before taking actions substantially certain to induce Salgado to
breach the agreement. Therefore, we affirm the trial court’s
order denying the producers’ special motion to strike.
       The broadcaster makes similar arguments regarding JRE’s
case in chief, but also argues the First Amendment provides a
complete defense because JRE’s causes of action arise out of the
broadcast of matters of public interest. Although First
Amendment protection for newsgathering or broadcasting does
not extend to defendants who commit a crime or an independent
tort in gathering the information, it is undisputed the
broadcaster did not know of the nondisclosure agreement at the
time it contracted with the producers to broadcast the series, and
JRE did not show the broadcaster engaged in sufficiently
wrongful or unlawful conduct after it learned of the nondisclosure

1    Undesignated statutory references are to the Code of Civil
Procedure.

2     Salgado joined the producers’ special motion to strike, but
dismissed his appeal from the trial court’s order denying the
motion to strike the causes of action against him for breach of
contract and breach of fiduciary duty.




                                3
agreement to preclude First Amendment protection. Therefore,
the First Amendment protected the broadcaster’s use and
broadcast of the information in the series, and we reverse the
trial court’s order denying the broadcaster’s special motion to
strike.

      FACTUAL AND PROCEDURAL BACKGROUND

       A.     Salgado Signs a Nondisclosure Agreement
       Rivera, born Dolores Janney Rivera, died at age 43 with
five surviving children. After her death, Rivera’s family and
heirs created JRE to own and manage Rivera’s intellectual
property and publicity rights. Rivera’s sister, Rosa Rivera Flores,
asked Salgado and others in Rivera’s “inner circle” to sign
nondisclosure agreements intended to prevent them from
capitalizing on Rivera’s fame by disclosing sensitive and
potentially embarrassing private information. According to
Flores, Salgado signed the nondisclosure agreement in
September 2013 in her presence, and she signed the agreement
on behalf of JRE.
       Among other things, the agreement provided: “Recipient
[Salgado] shall hold in a fiduciary capacity for the benefit of
JRE . . . all information, knowledge, and data relating to or
concerned with their respective operations, business, financial
affairs and personal affairs, including but not limited to personal
affairs of [Rivera] . . . ; and Recipient shall not disclose or divulge
any such information, knowledge, or data to any person, firm, or
corporation . . . except as may otherwise be required in
connection with the business and affairs of JRE provided that
JRE or its designees provide written authorization prior to




                                  4
release . . . .” The agreement also stated the Recipient may not
“use for [himself] or others, disclose or divulge to other[s]
including third parties, confidential information . . . includ[ing]
without limitation any and all information and/or data related to
the business and personal affairs of [Rivera].” The agreement
stated its provisions remained “applicable after the termination
of the agreement for any reason whatsoever.”

      B.    The Producers Make a Television Series About Rivera
      In March 2016 a company owned by Salgado entered into a
coproduction agreement with BTF Venture S.A. de C.V., the
parent company of BTF Media, LLC (BTF), and with Dhana
Media, Inc. to develop, produce, and deliver television
programming (the Series) based on an unpublished manuscript
by Salgado titled “Her Real Name was Dolores” (the Coproducers
Agreement).3 Each of the signatories to the Coproducers
Agreement represented and warranted that the Series, its
development, production, and delivery would not contain
“anything or be handled in such a way as to cause or constitute a


3     Latin World Entertainment Holdings, Inc. and its Chief
Executive Officer, Luis Balaguer, were not parties to the
Coproducers Agreement, but JRE alleged that Balaguer was an
executive producer of and the “driving force behind” the
production and development of the Series and that Balaguer’s
declaration in support of the special motion to strike concedes he
and Latin World Entertainment Holdings were involved in
“developing” the Series. We refer collectively to BTF, Dhana
Media, Latin World Entertainment Holdings, and Balaguer as
the “Producers.”




                                 5
violation of any third party’s rights.” The signatories also
represented and warranted they had not entered into any
agreement that was inconsistent with the provisions of the
Coproducers Agreement.4
      In May 2016 Flores learned from press releases that
Salgado was working with Univision Communications Inc. and
Univision Networks & Studios, Inc. (collectively, Univision) on a
television series called “Su Verdadero Nombre Era Dolores” (“Her
Real Name Was Dolores”). One of the press releases stated the
Series “reveals the true woman behind the music and the
headlines as told by her former manager, a man she publicly
referred to as her fifth brother, Pete Salgado. . . . [F]ans will get
Pete’s previously untold perspective on the woman he knew. . . .
Salgado . . . promises to reveal the uncensored and fascinating



4      The record includes a heavily redacted version of the
Coproducers Agreement. We deny JRE’s motion for judicial
notice of an unredacted version of this agreement that was not
before the trial court. (Mechling v. Asbestos Defendants (2018) 29
Cal.App.5th 1241, 1244, fn. 1; see Haworth v. Superior
Court (2010) 50 Cal.4th 372, 379, fn. 2 [“‘[r]eviewing courts
generally do not take judicial notice of evidence not presented to
the trial court’ absent exceptional circumstances”].) We also deny
JRE’s motion for judicial notice of other documents filed in the
Producers action after the trial court ruled on the Producers’
special motion to strike for the same reason and because those
documents are not relevant to resolving the Producers’ appeal.
To resolve these appeals, “we rely solely upon the evidence that
was presented to and considered by the trial court.” (Haworth, at
p. 379, fn. 2.)




                                  6
life story of the real woman behind the music, glamour and
fame.”
       Also in May 2016 BTF signed a term sheet with Univision
to develop, produce, and broadcast the Series. The term sheet
stated the Series would be “based on a currently-unpublished
book (Book) written by [Salgado] based on the life of singer
[Rivera].” The term sheet required BTF to deliver 26 episodes for
the Series in four installments from January 9, 2017 to January
30, 2017 and anticipated Univision would begin broadcasting the
Series no later than January 16, 2017. The term sheet required
Univision to pay BTF in installments as well, beginning 10 days
after execution of the term sheet and ending upon final delivery
of all episodes. BTF agreed in the term sheet to report to
Univision at least semimonthly on various aspects of the
production, and BTF represented and warranted that, among
other things, each episode of the Series would not infringe the
contractual rights of any third party.5
      On September 8, 2016 Univision announced it had
commenced production of the Series. A press release stated the
Series would be “based on the book written by executive producer
Pete Salgado, who worked closely with [Rivera] in her last years




5      An affidavit Salgado signed August 3, 2016 also refers to a
term sheet between Salgado, his company Tuyo Media Group,
Inc., and BTF concerning the Series. That term sheet included
an unfortunately titled “accompanying letter of inducement.”
The record does not include the term sheet or the letter of
inducement.




                                 7
of life and promises to reveal many secrets.”6 By late December
2016 production was complete, and Univision planned to begin
broadcasting the Series in January 2017.

     C.      JRE Sends Cease and Desist Letters and Files Two
             Lawsuits
       Shortly after discovering Salgado was involved in the
Series, JRE sent Salgado and the Producers a cease and desist
letter dated June 3, 2016. The letter included a copy of the
nondisclosure agreement JRE claimed Salgado signed and
asserted the agreement prevented Salgado from disclosing
information regarding Rivera’s business, financial, and personal
affairs. The letter accused Salgado of breaching the agreement
by making disclosures to Univision and other third parties, asked
Salgado to inform the Producers and Univision they were not
authorized to create a television program based on confidential
information about Rivera supplied by Salgado, and demanded
Salgado refrain from further using information he agreed not to
disclose.
       Salgado responded later that same day by claiming the
nondisclosure agreement attached to the cease and desist letter
was “a poorly executed forgery.” Through his attorney, Salgado
stated that he did not sign the nondisclosure agreement and that
someone must have “cut out or copied his signature from another


6      The September 8, 2016 press release included in the record
is in Spanish and states: “Esta producción estará basada en el
libro que escribió el productor ejecutivo Pete Salgado, quien
trabajó muy de cerca con la cantante en sus últimos años de vida
y promete revelar muchos secretos.”




                                8
document and pasted it onto the signature block.” The Producers
did not respond to the cease and desist letter. In response to
Salgado’s letter, JRE stated through its attorneys, in a letter also
delivered to representatives of the Producers, that JRE had the
original nondisclosure agreement with Salgado’s signature on it
and that a witness could identify the time and place Salgado
signed the agreement.
       On September 12, 2016 JRE filed a complaint against
Salgado and the Producers alleging breach of contract and breach
of fiduciary duty against Salgado and interference with contract
and inducing breach of contract against the Producers.7 JRE’s
allegations in the complaint acknowledged Salgado’s claim that
the nondisclosure agreement was a forgery and stated that JRE
had hired a forensic document examiner who opined the
agreement “was unquestionably signed by Salgado.”
“Nonetheless,” JRE alleged, “Salgado continues to engage in his
illicit conduct to this very day by continuing to disclose protected
information about Ms. Rivera and her family.” (Emphasis
omitted.) JRE alleged the Producers also “continue[d] to
intentionally induce Salgado’s breaches and interfere with JRE’s
agreement with Salgado, to this very day, through their
production and development of the Univision series—which
includes the ongoing disclosure by Salgado of Ms. Rivera’s
confidential information.”


7     The complaint alleged a fifth cause of action against both
Salgado and the Producers for violation of Business and
Professions Code section 17200. The trial court granted the
special motion to strike that cause of action, and JRE does not
challenge this ruling.




                                 9
      JRE alleged that the past and future wrongful conduct by
Salgado and the Producers “devalued the information and
inhibited JRE’s ability to utilize some or all of the information
about Ms. Rivera and her story for the benefit of JRE and, most
importantly, Ms. Rivera’s children. For example, the wrongful
conduct has devalued opportunities for an authorized book about
Ms. Rivera or an authorized television show about Ms. Rivera.”
JRE sought damages, equitable relief, and punitive damages in
connection with the cause of action for interference with contract.
      Also on September 12, 2016 JRE sent Univision a copy of
the complaint against Salgado and the Producers and the
attached nondisclosure agreement. Univision responded on
September 23, 2016 and reiterated Salgado’s claim the
nondisclosure agreement was a forgery. On December 28, 2016
JRE sent Univision a copy of a December 21, 2016 restraining
order the trial court issued against Salgado. The restraining
order enjoined Salgado from violating the terms of the
nondisclosure agreement, including by disclosing information
protected by the agreement or using such information for himself
or others. In its letter accompanying the restraining order, JRE
asserted Univision “has and continues to interfere with the
[nondisclosure agreement] and induce its breach. As the [trial
court] has made clear, any reliance on Salgado’s unfounded
assertions about his signature’s authenticity is unreasonable
given the strong evidence of the validity of the [nondisclosure
agreement].”
      The Series premiered on Univision on January 15, 2017,
and Rivera’s sister confirmed her belief the Series included
information known only to Rivera’s family, Salgado, and a small
number of individuals who were not involved with the Series. On




                                10
February 6, 2017 JRE filed a complaint against Univision for
interference with contract and inducing breach of contract. The
complaint alleged Univision knew of Salgado’s nondisclosure
agreement no later than September 12, 2016, but continued to
induce Salgado to “disclose secrets covered by the [nondisclosure
agreement] by providing him with a financial incentive to
disclose such secrets, a platform to disclose such secrets, and the
prestige of serving as an executive producer on a television show
broadcast on Univision in which he could air such secrets.” JRE
alleged that, as a result of Univision’s alleged “actual and
ongoing breach or disruption of the contractual relationship
between JRE and Salgado,” JRE was entitled to actual damages,
restitution, disgorgement, and punitive damages.

      D.     The Producers and Univision File Special Motions
             To Strike
       The Producers and Univision filed special motions to strike
the complaints under section 425.16. In the first step of the
section 425.16 analysis, they argued the complaints arose from
protected activity because developing, producing, and
broadcasting a television series are acts in furtherance of the
right to free speech. In the second step, the Producers argued
JRE could not show a probability of prevailing on the merits
because the Producers did not have knowledge of the
nondisclosure agreement “before the development of the Series”
or before BTF entered into the term sheet with Univision. The
Producers argued they “could not have intended to induce a
breach of a then-unknown contract.” The Producers argued that,
once they learned of the existence of the nondisclosure
agreement, they did not know whether it was authentic or




                                11
enforceable. They claimed that, after receiving the June 3, 2016
cease and desist letter, “Salgado signed a notarized affidavit
under penalty of perjury declaring that: (1) he never signed the
NDA [nondisclosure agreement]; (2) there is no agreement
restricting him from discussing his personal and professional
dealings with Ms. Rivera; and (3) the signature on the NDA
provided by [JRE’s] counsel to [the Producers] did not belong to
him.” Thus, according to the Producers, even if JRE could
ultimately prove the nondisclosure agreement was legitimate,
JRE could not show the Producers intended to induce a breach of
contract because the Producers “subjectively (and reasonably)
believed Salgado’s representations that no valid contract existed.”
The Producers also argued their conduct could not have caused
Salgado to breach the nondisclosure agreement because the
Producers’ allegedly wrongful conduct occurred after Salgado had
allegedly breached the agreement.
      Univision argued JRE could not show a probability of
prevailing on the merits because JRE had not shown the Series
included confidential information provided by Salgado, Univision
did not know about the nondisclosure agreement “at the time
[Univision] negotiated and entered into the license agreement in
May 2016 with BTF,” there was no evidence Univision interfered
with Salgado’s nondisclosure agreement, and California’s
Uniform Trade Secrets Act (Civ. Code, § 3426.1) (UTSA) and the
First Amendment barred JRE’s tort claims against Univision.
Univision argued the First Amendment provides blanket
protection for the publication or broadcast of truthful information
about a matter of general public interest like the Series.
      In response to both motions JRE did not contest the
defendants’ showing that JRE’s causes of action arose from




                                12
protected conduct under the first step of the section 425.16
analysis. JRE argued, however, that section 425.16 requires only
a prima facie showing of “minimal merit” and that JRE had
produced sufficient admissible evidence to satisfy that standard.
JRE argued that, even if the Producers and Univision did not
know about the nondisclosure agreement at the time they
entered into contracts relating to the production of the Series,
they had notice of the agreement no later than June 3, 2016 and
September 12, 2016, respectively, and they induced Salgado to
breach the agreement and interfered with it throughout the
production. For example, JRE argued Salgado continued to
breach the nondisclosure agreement after the Producers and
Univision had knowledge of the agreement because the Producers
paid Salgado for his continued involvement in making the Series,
Univision continued to provide financing for producing the Series,
and both the Producers and Univision agreed to credit Salgado as
a co-producer of the Series.
      In support of its argument that Salgado continued to use
and disclose confidential information to the Producers and
Univision after they had knowledge of the nondisclosure
agreement, JRE pointed to Salgado’s admission in an affidavit
that his manuscript was not complete as late as August 2016, the
Producers’ concession that they “expended considerable time and
financial resources developing and producing the Series” after
May 2016, and the BTF term sheet with Univision, which
provided for ongoing payments to BTF (and indirectly to Salgado)
throughout the production. Based on this and other evidence,
JRE argued the trial court could reasonably infer that Salgado
used and disclosed confidential information in connection with
the production after the Producers and Univision had knowledge




                               13
of the nondisclosure agreement. JRE responded to Univision’s
First Amendment and UTSA defenses by asserting that the First
Amendment did not protect Univision from liability for
“infringing upon [JRE’s] contractually-granted rights” and that
the disclosures by Salgado were not “trade secrets.”
       Following separate hearings on the special motions to
strike, the trial court denied the motions to strike JRE’s causes of
action for interference with contract and inducing breach of
contract. The Producers and Univision timely appealed.

                          DISCUSSION

      A.     Section 425.16
      “A strategic lawsuit against public participation . . . is one
which ‘seeks to chill or punish a party’s exercise of constitutional
rights to free speech and to petition the government for redress of
grievances.’” (Contreras v. Dowling (2016) 5 Cal.App.5th 394,
404; see Shahbazian v. City of Rancho Palos Verdes (2017) 17
Cal.App.5th 823, 829.) “Section 425.16 . . . provides a procedural
remedy to dispose of lawsuits that are brought to chill the valid
exercise of constitutional rights.”8 (Contreras, at p. 404; see
Shahbazian, at p. 830.) “The statute ‘authorizes a defendant to

8      Section 425.16, subdivision (b)(1), provides: “A cause of
action against a person arising from any act of that person in
furtherance of the person’s right of petition or free speech under
the United States Constitution or the California Constitution in
connection with a public issue shall be subject to a special motion
to strike, unless the court determines that the plaintiff has
established that there is a probability that the plaintiff will
prevail on the claim.”




                                14
file a special motion to strike any cause of action arising from an
act in furtherance of the defendant’s constitutional right of
petition or free speech in connection with a public issue.’”
(Contreras, at p. 404; see Barry v. State Bar of California (2017) 2
Cal.5th 318, 321 (Barry).)
       Section 425.16 “does not insulate defendants from any
liability for claims arising from the protected rights of petition or
speech. It only provides a procedure for weeding out, at an early
stage, meritless claims arising from protected activity.” (Baral v.
Schnitt (2016) 1 Cal.5th 376, 384 (Baral); see Zhang v. Jenevein
(2019) 31 Cal.App.5th 585, 592.) Resolution of a special motion to
strike “involves two steps. First, the defendant must establish
that the challenged claim arises from activity protected by section
425.16. [Citation.] If the defendant makes the required showing,
the burden shifts to the plaintiff to demonstrate the merit of the
claim by establishing a probability of success.” (Baral, at p. 384;
accord, Park v. Board of Trustees of California State University
(2017) 2 Cal.5th 1057, 1061.)
       The second step requires a “‘summary-judgment-like’”
analysis. (Baral, supra, 1 Cal.5th at p. 384; see Taus v. Loftus
(2007) 40 Cal.4th 683, 714.) “The court does not weigh evidence
or resolve conflicting factual claims. Its inquiry is limited to
whether the plaintiff has stated a legally sufficient claim and
made a prima facie factual showing sufficient to sustain a
favorable judgment.” (Baral, at pp. 384-385; see Barry, supra, 2
Cal.5th at p. 321.) “[A] trial court considers ‘the pleadings, and
supporting and opposing affidavits stating the facts upon which
the liability or defense is based’ in evaluating the plaintiff’s
probability of success.” (Barry, at p. 321; see § 425.16,
subd. (b)(2).) Evidence supporting a reasonable inference may




                                 15
establish a prima facie case. (See Oasis West Realty, LLC v.
Goldman (2011) 51 Cal.4th 811, 822 (Oasis West Realty) [“the
proper inquiry in the context of [a special motion to strike] ‘is
whether the plaintiff proffers sufficient evidence for such an
inference’”]; Fremont Reorganizing Corp. v. Faigin (2011) 198
Cal.App.4th 1153, 1175 [plaintiff established a prima facie case of
breach of confidence and breach of fiduciary duty by showing a
reasonable inference the defendant improperly used or disclosed
confidential information].)
       The court accepts the plaintiff’s evidence as true and
evaluates the defendant’s showing “only to determine if it defeats
the plaintiff’s claim as a matter of law.” (Baral, supra, 1 Cal.5th
at p. 385; see Barry, supra, 2 Cal.5th at p. 321.) “‘In making this
assessment, the court . . . must also examine whether there are
any constitutional or nonconstitutional defenses to the pleaded
claims and, if so, whether there is evidence to negate any such
defenses.’” (Dean v. Friends of Pine Meadow (2018) 21
Cal.App.5th 91, 107; see McGarry v. University of San Diego
(2007) 154 Cal.App.4th 97, 108.) “‘“[C]laims with the requisite
minimal merit may proceed.”’” (Sweetwater Union High School
District v. Gilbane Building Co. (2019) 6 Cal.5th 931, 940; accord,
Park v. Board of Trustees of California State University, supra, 2
Cal.5th at p. 1061; see Issa v. Applegate (2019) 31 Cal.App.5th
689, 702 [“[t]he ‘burden of establishing a probability of prevailing
is not high’”]; Whitehall v. County of San Bernardino (2017) 17
Cal.App.5th 352, 363 [same].) Indeed, “‘to satisfy due process,
the burden placed on the plaintiff must be compatible with the
early stage at which the motion is brought and heard [citation]
and the limited opportunity to conduct discovery.’” (Hardin v.
PDX, Inc. (2014) 227 Cal.App.4th 159, 166; see Integrated




                                16
Healthcare Holdings, Inc. v. Fitzgibbons (2006) 140 Cal.App.4th
515, 530 [“[w]e are inclined to allow the plaintiff in a [special
motion to strike] a certain degree of leeway in establishing a
probability of prevailing on its claims due to ‘the early stage at
which the motion is brought and heard [citation] and the limited
opportunity to conduct discovery’”].)
      We review de novo an order granting or denying a special
motion to strike under section 425.16. (Park v. Board of Trustees
of California State University, supra, 2 Cal.5th at p. 1067;
Oasis West Realty, supra, 51 Cal.4th at pp. 819-820.) “If the trial
court’s decision denying [a special motion to strike] is correct on
any theory applicable to the case, we may affirm the order
regardless of the correctness of the grounds on which the trial
court reached its conclusion.” (Issa v. Applegate, supra, 31
Cal.App.5th at p. 701; see Reed v. Gallagher (2016) 248
Cal.App.4th 841, 853.)

      B.     JRE Made a Prima Facie Showing Sufficient To
             Sustain a Favorable Judgment on Its Causes of
             Action Against the Producers for Interference with
             Contract and Inducing Breach of Contract
      “The elements of a cause of action for intentional
interference with contractual relations are ‘(1) the existence of a
valid contract between the plaintiff and a third party; (2) the
defendant’s knowledge of that contract; (3) the defendant’s
intentional acts designed to induce a breach or disruption of the
contractual relationship; (4) actual breach or disruption of the
contractual relationship; and (5) resulting damage.’” (Redfearn v.
Trader Joe’s Co. (2018) 20 Cal.App.5th 989, 997; see Popescu v.
Apple Inc. (2016) 1 Cal.App.5th 39, 51 (Popescu).) The




                                17
defendant’s conduct need not be wrongful apart from the
interference with the contract. (Quelimane Co. v. Stewart Title
Guaranty Co. (1998) 19 Cal.4th 26, 55; Popescu, at p. 51.)
“Furthermore, a plaintiff need not establish that the primary
purpose of the defendant’s actions was to disrupt the contract.
The tort is shown even where ‘“the actor does not act for the
purpose of interfering with the contract or desire it but knows
that the interference is certain or substantially certain to occur
as a result of his [or her] action.”’” (Popescu, at p. 51; see Rest.2d
Torts, § 766, com. j, p. 12.)
       The tort of inducing breach of contract requires proof of a
breach, whereas the tort of interference with contractual
relations requires only proof of interference. (See Pacific Gas &
Electric Co. v. Bear Stearns & Co. (1990) 50 Cal.3d 1118, 1129
[“[p]laintiff need not allege an actual or inevitable breach of
contract in order to state a claim for disruption of contractual
relations”]; Heritage Provider Network, Inc. v. Superior Court
(2008) 158 Cal.App.4th 1146, 1154 [same].) Because JRE alleged
the same conduct caused a breach and a disruption of the
nondisclosure agreement, we address together whether JRE
made the required showing of minimal merit on both causes of
action. (See Sweetwater Union High School District v. Gilbane
Building Co., supra, 6 Cal.5th at p. 940 [only a “‘“minimal”
showing [is] necessary to overcome a [special motion to strike]’”].)

            1.    The Existence of a Valid Contract
      JRE alleged the nondisclosure agreement between JRE and
Salgado precluded Salgado from disclosing or using certain
confidential information about Rivera. The Producers did not
argue in their special motion to strike that JRE could not make a




                                  18
prima facie factual showing on the existence of this contract. The
trial court found JRE made a prima facie showing the agreement
was valid and enforceable, and the Producers do not challenge
this aspect of the court’s order.

             2.     Knowledge of the Nondisclosure Agreement
       “To recover damages for inducing a breach of contract, the
plaintiff need not establish that the defendant had full knowledge
of the contract’s terms. Comment i to Restatement of Second of
Torts, section 766, . . . states: ‘To be subject to liability [for
inducing a breach of contract], the actor must have knowledge of
the contract with which he is interfering and of the fact that he is
interfering with the performance of the contract.’” (Little v.
Amber Hotel Co. (2011) 202 Cal.App.4th 280, 302; see I-CA
Enterprises, Inc. v. Palram Americas, Inc. (2015) 235 Cal.App.4th
257, 290 [knowledge of a contractual relationship is sufficient to
show knowledge for the tort of inducing breach of contract].)

                  a.   JRE Made a Sufficient Showing the
                       Producers Knew of the Agreement Before
                       They Allegedly Interfered with and
                       Induced Salgado To Breach It
      JRE alleged and provided evidence the Producers knew of
the nondisclosure agreement no later than June 3, 2016, when
JRE sent the cease and desist letter attaching the agreement.
The Producers concede they received the letter at that time.
They argue, however, that JRE failed to present evidence
showing they knew of the nondisclosure agreement “when they
began developing the Series” and that any subsequently acquired
knowledge is not relevant to JRE’s causes of action. JRE’s causes




                                19
of action, however, are not limited to conduct that occurred when
production of the Series began. Under the terms of the
nondisclosure agreement, Salgado had a continuing obligation
not to disclose or use confidential information about Rivera. In
addition, JRE submitted evidence the Producers knew of the
nondisclosure agreement and its likely authenticity before or very
soon after production of the Series began in September 2016.
       The Producers suggest they cannot be liable for inducing
any breach of the nondisclosure agreement that occurred after
the first time JRE claims Salgado breached the agreement, which
may have occurred as early as February 2016, when Salgado met
with the Producers and Univision. But successive causes of
action for breach of contract may arise from a single contract with
continuing obligations. (See § 1047 [“[s]uccessive actions may be
maintained upon the same contract or transaction, whenever,
after the former action, a new cause of action arises therefrom”];
Yates v. Kuhl (1955) 130 Cal.App.2d 536, 540 [“[s]uccessive
causes of action based on the same contract or transaction are
specifically recognized by section 1047”]; see also Aryeh v. Canon
Business Solutions, Inc. (2013) 55 Cal.4th 1185, 1199 [“‘[w]hen an
obligation or liability arises on a recurring basis, a cause of action
accrues each time a wrongful act occurs, triggering a new
limitations period’”]; Hogar Dulce Hogar v. Community
Development Commission (2003) 110 Cal.App.4th 1288, 1295
[same].)9 “[C]ontracts [that] require continuing (or continuous)


9     Most of the cases addressing whether successive, partial
breaches of a contract may support a cause of action for inducing
breach of contract or interference with a contract arise in the
context of a dispositive motion based on the statute of limitations.




                                 20
performance for some specified period of time, a period that may
be definite or indefinite when the contract is made[,] . . . are
capable of a series of ‘partial’ breaches, as well as of a single total
breach by repudiation or by such a material failure of
performance when due as to go ‘to the essence’ and to frustrate
substantially the purpose for which the contract was agreed to by
the injured party. For each ‘partial’ breach a separate action is
maintainable.” (10 Corbin on Contracts (2018) § 53.14; see
31 Williston on Contracts (4th ed. 2010) § 79:23, p. 379 [each
breach of a continuing or ongoing obligation “gives rise to a
separate cause of action”].)
       The nondisclosure agreement imposed a continuing
obligation on Salgado not to disclose or use confidential
information about Rivera without JRE’s consent. (See Bakst v.
Community Memorial Health System, Inc. (C.D.Cal., Mar. 7,
2011, Case No. CV 09-08241 MMM-FFMx) 2011 WL 13214315, at
p. 10 [applying California law and concluding that a settlement
agreement’s nondisparagement clause created an “ongoing
security” that “did not end with [the] first alleged breach”];
Kwan v. Schlein (S.D.N.Y. 2006) 441 F.Supp.2d 491, 501
[complaint stated a claim for breach of contract where the
plaintiff alleged “partial and ongoing” breaches of the promises to
give her co-author credit and royalties in perpetuity].) JRE

In such cases courts determine whether a cause of action alleging
a breach or wrongful conduct outside the limitations period
caused the statute of limitations to run for conduct occurring
within the limitations period or whether there is a separate
accrual date for each breach. (See generally 6 Callmann on
Unfair Competition, Trademarks & Monopolies (4th ed. 2004)
§ 23:32.)




                                  21
claims Salgado breached the nondisclosure agreement each time
he disclosed to the Producers new information covered by the
agreement or used such information in a new way.
       The Producers argue that California law does not recognize
a cause of action for interference with or inducing a breach of
contract based on a theory of partial, continual, or ongoing
breaches of contract and that any such theory does not apply to
the facts of this case. Indeed, none of the parties has identified a
California case endorsing a cause of action for interference with
or inducing a breach of a contract that imposed a continuing
obligation, and several federal authorities applying California
law have acknowledged the absence of authority on this issue.
(See, e.g., Wolf v. Travolta (C.D.Cal. 2016) 167 F.Supp.3d 1077,
1105; DC Comics v. Pacific Pictures Corp. (C.D.Cal. 2013) 938
F.Supp.2d 941, 950.)
       But in Boon Rawd Trading Intern. Co., Ltd. v. Paleewong
Trading Co., Inc. (N.D.Cal. 2010) 688 F.Supp.2d 940 the federal
district court, applying California law, allowed a claim for
intentional interference with prospective economic advantage to
proceed based on the allegation the defendant engaged in “a
scheme and pattern of tortious conduct” that purportedly began
in 2003 with the formation of a beer distributor that competed
with the plaintiff and continued through the commencement of
the action seven years later. (Id. at p. 952.) The plaintiff in Boon
Rawd alleged, among other things, the defendant
misappropriated the plaintiff’s trade secrets in a “tactical
scheme” to strip the plaintiff of its exclusive importation rights
for a particular beer. (Id. at p. 944.) The court held that
“discrete” wrongful acts underlying the cause of action for
interference with prospective economic advantage, if proven,




                                22
satisfied each element of that tort. (Id. at p. 952.) Other federal
courts applying state law have similarly recognized a cause of
action for interference with a contract based on discrete, partial
breaches of the contract underlying the claim. (See Hi-Lite
Products Co. v. American Home Products Corp. (7th Cir. 1993) 11
F.3d 1402, 1410 [claims for tortious interference with contract
and prospective economic advantage based on partial breaches of
an exclusive distribution agreement]; Dickinson v. University of
North Carolina (M.D.N.C. 2015) 91 F.Supp.3d 755, 767 [claim for
tortious interference with contract based on partial breaches of
an education contract]; Moser v. Triarc Co., Inc. (S.D.Cal., Mar.
29, 2007, No. 05cv1742-LAB (WMc)) 2007 WL 1111245, at p. 2
[defendants allegedly induced a breach of contract each time they
published defamatory statements in a different form].)
       The Producers cite numerous cases from California and
other states in support of their argument that they cannot be
liable for inducing a breach of or interfering with the
nondisclosure agreement because they did not have knowledge of
the agreement at the time production of the Series began. None
of the cases they cite, however, stands for the proposition that
JRE cannot state a cause of action based on Salgado’s continuing
obligations under the agreement and his breaches of discrete
obligations at different times. The case on which the Producers
primarily rely, Dryden v. Tri-Valley Growers (1977) 65
Cal.App.3d 990 (Dryden), is distinguishable. In Dryden the
plaintiffs alleged the new owner of an olive oil processing plant
interfered with the plaintiffs’ rights to purchase certain waste
products from olive oil production under an agreement with the
original owners. (Id. at p. 993.) Before the new owner purchased
the plant, however, the original owners advised the plaintiffs that




                                23
they (the original owners) intended to rescind and cancel the
contract. (Ibid.) Moreover, in Dryden it was undisputed the new
owner did not know about the plaintiffs’ contract with the
original owners until the day after the new owner executed the
purchase agreement for the plant. (Id. at p. 995.) In contrast,
there is no evidence Salgado informed JRE he did not intend to
perform his obligations under the nondisclosure agreement
(indeed, he denied its existence).10
      The other cases cited by the Producers did not involve
allegations of partial breaches of a contract that imposed
continuing obligations. (See Effs v. Sony Pictures Home
Entertainment, Inc. (Fla.Dist.Ct.App. 2016) 197 So.3d 1243, 1244-
1245 [allegedly wrongful conduct occurred when partners entered

10     Hill v. Progress Co. (1947) 79 Cal.App.2d 771 (Hill), cited
by the Producers, is also distinguishable. In that case the
plaintiff alleged a truck driver caused a company to breach the
plaintiff’s exclusive hauling contract with the company. The
court held the plaintiff failed to show causation because the truck
driver did not know about the plaintiff’s contract when the
company hired the truck driver, thus breaching the plaintiff’s
exclusivity contract. (Id. at p. 780.) The plaintiff argued the
truck driver should be liable for damages caused after the
plaintiff told the truck driver about his exclusive contract, but the
court disagreed and held the breach “took place with the hiring
of” the truck driver. (Ibid.) As the trial court here recognized,
the breach of the exclusive hauling contract in Hill occurred at
the time the company hired the truck driver, thus rendering the
plaintiff’s contract nonexclusive. In contrast, JRE alleges
Salgado breached the nondisclosure agreement numerous times
and in numerous ways, some of which occurred after the
Producers had knowledge of the agreement.




                                 24
into a distribution agreement with the defendant without the
plaintiff’s knowledge]; D’Arcy & Assoc. v. K.P.M.G. Peat Marwick
(Mo.Ct.App. 2004) 129 S.W.3d 25, 30 [allegedly wrongful conduct
occurred when the plaintiff’s client hired the defendant as client’s
new accountant];11 Blazer Foods, Inc. v. Restaurant Properties,
Inc. (2003) 259 Mich.App. 241, 243 [allegedly wrongful conduct
occurred when the defendants turned the franchisee’s
restaurants into a “laboratory experiment,” not when the plaintiff
suffered economic losses]; Electronic Bankcard Systems, Inc. v.
Retriever Industries, Inc. (Tex.App., Jan. 30, 2003, No. 01-01-
00240-CV) 2003 WL 204717, at p. 7 [declining to apply the
continuing tort doctrine to the plaintiffs’ claim for tortious
interference with a business relationship where there was no
“ongoing wrong”].) These cases merely acknowledge the
unremarkable propositions that the tort of interference with a
contractual relationship is complete upon the simultaneous
occurrence of each element of the tort and that individual
elements of the tort occurring later in time do not relate back to
conduct that completed the tort outside the period of limitations.
(See, e.g., Blazer Foods, Inc. v. Restaurant Properties, Inc., at p.
256.) But that does not mean a plaintiff cannot maintain a cause
of action for interference with contractual relations or inducing
breach of contract for separate, completed torts with discrete
accrual dates. (See 6 Callmann on Unfair Competition, supra, at


11    The court in D’Arcy stated: “The wrong, therefore, was not
continuing. The damage or injury that had been inflicted may
have continued to develop during successive tax periods, but it
did not result from repeating wrongful conduct.” (D’Arcy, supra,
129 S.W.3d at p. 30.)




                                25
§ 23:32 [“[s]ome cases say that interference with contractual
relations is not a continuing tort,” but “that may depend on
whether the underlying conduct which creates the interference is
of a continuing nature or not,” fns. omitted].)

                  b.      The Producers’ Remaining Arguments Do
                          Not Defeat JRE’s Prima Facie Showing of
                          Knowledge
       The Producers argue that, even if knowledge of the
nondisclosure agreement acquired subsequent to the Coproducers
Agreement is relevant, JRE’s cease and desist letter did not give
the Producers sufficient knowledge of the agreement. The
Producers contend they reasonably doubted the authenticity and
enforceability of the agreement because Salgado declared under
penalty of perjury that he never signed the agreement, that there
was no agreement restricting him from discussing his personal
experiences with Rivera, and that his signature on the agreement
was a forgery.
       The Producers’ argument, however, does not demonstrate,
as a matter of law, that they did not have the requisite
knowledge of the nondisclosure agreement to avoid liability for
inducing its breach or interfering with it. Instead, based on
reasonable inferences from the evidence submitted by JRE, the
trier of fact could conclude the Producers had knowledge of the
nondisclosure agreement before they induced Salgado to breach it
or otherwise interfered with it. (See Oasis West Realty, supra, 51
Cal.4th at p. 822 [reasonable inference may constitute a prima
facie showing to defeat a special motion to strike]; Fremont
Reorganizing Corp. v. Faigin, supra, 198 Cal.App.4th at p. 1175
[same].) This evidence included the cease and desist letter and




                               26
related correspondence, Flores’s declaration that she witnessed
Salgado sign the agreement, the forensic document examiner’s
opinion that Salgado “unquestionably signed” the agreement, and
Salgado’s various and inconsistent attempts to explain away the
agreement.12 At most, the Producers’ argument created an issue
for the trier of fact regarding the Producers’ knowledge of the
nondisclosure agreement; it did not defeat JRE’s showing of
minimal merit.
      The Producers also argue they cannot be liable for inducing
the breach of or interfering with the nondisclosure agreement
because such liability would require them to rescind the
Coproducers Agreement. The Producers, however, do not identify
any provision of that agreement that necessarily conflicted with
the nondisclosure agreement (and the Producers elected to
provide only a redacted version of the Coproducers Agreement).
Nothing in the redacted agreement precluded the Producers from
producing a television program about Rivera that did not include
confidential information sourced from Salgado or rely on
Salgado’s use of such information.

           3.     Intentional Acts Designed To Induce a Breach
                  of or Disrupt the Contract
      The third element of the tort of intentional interference
with contract requires the plaintiff to plead and prove the


12    On October 20, 2016 Salgado conceded the signature on the
nondisclosure agreement was his. In support of his special
motion to strike, Salgado argued instead that the fourth page of
the agreement, which included his signature, was not attached to
the rest of the document at the time he signed it.




                               27
“‘“defendant’s intentional acts [were] designed to induce a breach
or disruption of the contractual relationship.”’” (Korea Supply
Co. v. Lockheed Martin Corp. (2003) 29 Cal.4th 1134, 1155; see
Quelimane Co. v. Stewart Title Guaranty Co., supra, 19 Cal.4th
at p. 55.) Specific intent is not required. (Korea Supply, at
p. 1155.) Instead, the plaintiff need only show “interference is
certain or substantially certain to occur as a result of [the
defendant’s] action.” (Id. at pp. 1155-1156; see Popescu, supra, 1
Cal.App.5th at p. 51 [intentional interference with contractual
relations occurs where “‘“the actor does not act for the purpose of
interfering with the contract or desire it but knows that the
interference is certain or substantially certain to occur as a result
of his [or her] action’’”].)
       JRE contends the following intentional acts by the
Producers made interference with the nondisclosure agreement
substantially certain to occur: (1) making payments to Salgado
throughout the production of the Series; (2) giving Salgado credit
as an executive producer of the Series; and (3) marketing the
Series to promote Salgado’s role in its production and his
forthcoming book. The Producers concede they made payments
to Salgado “on an ongoing basis throughout the production of the
Series” and gave Salgado credit as an executive producer of the
Series. Combined with press releases mentioning Salgado’s
forthcoming book and a web of interrelated commercial
agreements concerning the Series between Salgado, his company,
the Producers, and Univision, this evidence supports a




                                 28
reasonable inference that the Producers induced Salgado to
participate in the production of the Series.13
       JRE further contends the Producers must have known
these acts would result in Salgado breaching the nondisclosure
agreement because, no later than September 2016, the Producers
had knowledge of the nondisclosure agreement, its restrictions on
Salgado, and its likely authenticity; the Series was conceived and
marketed after September 2016 as “a tell-all based around
Salgado’s unique access to secrets about [Rivera]”; and the
Producers created the Series between September and December
2016. We agree with the trial court’s conclusion that this
evidence satisfied JRE’s burden to show the Producers knew
their acts were substantially certain to interfere with the
nondisclosure agreement. (Popescu, supra, 1 Cal.App.5th at
p. 51.)
       The Producers argued in the trial court and argue on
appeal that, even if they made payments to Salgado throughout
the production of the Series or gave him an executive producer
credit when the Series aired, they did so “pursuant to contracts


13     JRE also alleges the Producers agreed to give or share with
Salgado certain intellectual property rights in the Series and
allowed Salgado to use Rivera’s confidential information without
taking measures to ensure compliance with the nondisclosure
agreement. JRE presented no admissible evidence of an
agreement between the Producers and Salgado regarding
intellectual property rights and cites no authority for the
proposition that failing to stop someone from breaching a
nondisclosure agreement constitutes an intentional act in support
of a cause of action for intentional interference with that
agreement.




                               29
entered into before [the Producers] learned about the alleged
NDA.” The Producers cite Imperial Ice Co. v. Rossier (1941) 18
Cal.2d 33 (Imperial Ice) for the proposition that performance of a
contract that results in one party breaching a contract with a
third party, without more, does not prove intentional interference
with the third party’s contract. (See id. at p. 39.) But here, as in
Imperial Ice, JRE alleged and submitted evidence of more. JRE
alleged the Producers used their contractual relationship with
Salgado after they had knowledge of the nondisclosure agreement
to induce Salgado to breach that agreement, which deprived JRE
of the value of the information protected by the agreement and
damaged JRE’s ability to exploit it. JRE also submitted a press
release stating, “Just days after Jenni Rivera’s estate announced
plans are under way to produce her biopic, Univision revealed it
will produce a TV series based on the late singer’s life . . . .”
Based on evidence the Producers knew about Salgado’s
relationship with JRE, the nondisclosure agreement, and JRE’s
plans to produce a show about Rivera’s life, it is reasonable to
infer the Producers intended to commercialize Rivera’s story
before, and thus to the detriment of, JRE. (See Imperial Ice,
supra, 18 Cal.2d. at p. 37 [“[a] party may not . . . under the guise
of competition actively and affirmatively induce the breach of a
competitor’s contract in order to secure an economic advantage
over that competitor”]; Prosser & Keeton, Torts (5th ed. 1984)
§ 129, p. 990 [“it is not enough that the defendant has done no
more than enter into [a contract] with knowledge of the other,
although he may be liable if he has taken an active part in
holding forth an incentive, such as the offer of a better price or
better terms,” fn. omitted].)




                                30
      Moreover, a defendant is not immune from liability for
intentional inference with contract merely because the defendant
exercised rights under another contract. (Webber v. Inland
Empire Investments, Inc. (1999) 74 Cal.App.4th 884, 902
(Webber).)14 In Webber, a junior lienholder sued the senior
lienholder for intentionally interfering with the junior
lienholder’s note by foreclosing on the senior note and eliminating
the junior lien. (Id. at pp. 893-894.) The court held the senior
lienholder undoubtedly had the right to collect on the note, but
that right “did not extend to intentional acts designed to disrupt
the contractual relationship embodied in the junior lien.” (Id. at


14     Whether the Producers can justify their interference with
the nondisclosure agreement by characterizing their conduct as
mere performance of contractual obligations presents the
affirmative defense of justification. (See Quelimane Co. v.
Stewart Title Guaranty Co. (1998) 19 Cal.4th 26, 42
[“[j]ustification . . . is a defense to be raised at trial or on motion
for summary judgment”]; Saunders v. Superior Court (1994) 27
Cal.App.4th 832, 844.) The Producers, however, did not raise
that defense in the trial court, and the defense requires the trier
of fact to balance a variety of factors. (See Bert G. Gianelli
Distributing Co. v. Beck & Co. (1985) 172 Cal.App.3d 1020,
1054-1055, disapproved on another ground in Dore v. Arnold
Worldwide, Inc. (2006) 39 Cal.4th 384, 394, fn. 2; Lewin v. St.
Joseph Hospital of Orange (1978) 82 Cal.App.3d 368, 394.) To the
extent the Producers are attempting to argue for the first time on
appeal that compliance with prior contractual obligations
justified their alleged interference with the nondisclosure
agreement, we do not consider the argument. (See Bikkina v.
Mahadevan (2015) 241 Cal.App.4th 70, 92; Fort Bragg Unified
School Dist. v. Colonial American Casualty & Surety Co. (2011)
194 Cal.App.4th 891, 907.)




                                  31
p. 902.) In light of evidence showing the senior lienholder’s
foreclosure was “a sham . . . designed for the specific purpose of
eliminating the junior lien,” the court affirmed judgment in favor
of the junior lienholder. (Ibid.; see whiteCryption Corporation v.
Arxan Technologies, Inc. (N.D.Cal. June 15, 2016,
No. 15-CV-00754-WHO) 2016 WL 3275944, at p. 5 [denying a
motion to dismiss a claim for intentional interference with
contractual relations where the plaintiff’s allegations went
“further than simply conveying [the defendant’s] desire to enforce
the terms of [an] Agreement” by alleging the defendant induced a
breach of contract “to gain a competitive advantage” and “to gain
access to the confidential information”]; Ariba, Inc. v. Rearden
Commerce, Inc. (N.D.Cal. Sept. 8, 2011, No. C-11-01619 EDL)
2011 WL 4031140, at p. 7 [conduct incidental to an assertion of
contractual rights may constitute intentional interference with
contractual relations where the “conduct was intentionally aimed
at a perceived competitor”].) JRE alleged and provided sufficient
evidence to show at least a reasonable inference that the
Producers intended “to further their own economic advantage at
[JRE’s] expense” by inducing Salgado, through payments and
other benefits, to continue breaching the nondisclosure
agreement. (Imperial Ice, supra, 18 Cal.2d. at p. 39; see I-CA
Enterprises, Inc. v. Palram Americas, Inc., supra, 235
Cal.App.4th at pp. 290-292 [evidence supported an inference the
defendant engaged in intentional acts designed to disrupt the
relationship between the plaintiff and a third party rather than
merely engaging in lawful competition].)
       The Producers also argue they could not have intended to
interfere with or induce a breach of the nondisclosure agreement
because they reasonably relied on Salgado’s representations that




                               32
he never signed the agreement and that no contract restricted his
involvement in the Series. The Producers cite 1-800 Contacts,
Inc. v. Steinberg (2003) 107 Cal.App.4th 568 for the proposition
that a plaintiff cannot establish a probability of prevailing on a
cause of action for inducing breach of contract where the
defendant “reasonably relied” on assurances the defendant’s
conduct would not infringe on a third party’s contractual rights.
But JRE promptly contested the reasonableness of the Producers’
reliance on Salgado’s representations and provided evidence from
which a trier of fact could reasonably infer the Producers, at best,
willfully ignored Salgado’s contractual obligations. In contrast,
the defendant in 1-800 Contacts had no reason to question the
reassurances it received that its conduct would not interfere with
the contract. (See id. at p. 586.)

            4.     Actual Breach or Disruption of the Contract
       The Producers do not argue JRE failed to present evidence
of a breach or interference with the nondisclosure agreement.
Indeed, the trial court’s ruling on the Producers’ special motion to
strike stated the Producers “appear to concede that, if they knew
of the NDA [when they signed the Coproducers Agreement] they
could potentially face liability for the causes of action at issue.”
On appeal the Producers do not contest the trial court’s
characterization of their position or argue JRE failed to present
evidence Salgado breached the nondisclosure agreement after the
Producers had knowledge of it.
       Moreover, as the trial court found, Salgado undoubtedly
made additional disclosures of the same information to others
during the production of the Series, and Salgado undoubtedly
“used” protected information without JRE’s authorization. Given




                                33
the breadth of the nondisclosure agreement’s restrictions on
Salgado’s use and disclosure of protected information, it is a
reasonable inference from the admissible evidence that Salgado
breached the agreement after the Producers had knowledge of it.

            5.      Resulting Damage
                    a.    Causation
       “Determining whether a defendant’s misconduct was the
cause in fact of a plaintiff’s injury involves essentially the same
inquiry in both contract and tort cases. [Citations.] ‘The test for
causation in a breach of contract . . . action is whether the breach
was a substantial factor in causing the damages.’ [Citation.]
Similarly, in tort cases, ‘California has definitively adopted the
substantial factor test . . . for cause-in-fact determinations.
[Citation.] Under that standard, a cause in fact is something that
is a substantial factor in bringing about the injury.’” (Tribeca
Companies, LLC v. First American Title Ins. Co. (2015) 239
Cal.App.4th 1088, 1103; see Rutherford v. Owens–Illinois, Inc.
(1997) 16 Cal.4th 953, 968-969; Franklin v. Dynamic Details, Inc.
(2004) 116 Cal.App.4th 375, 391 [applying the substantial factor
test to causes of action for interference with contractual relations
and interference with prospective economic relations].) “The
term ‘substantial factor’ has not been judicially defined with
specificity, and indeed it has been observed that it is ‘neither
possible nor desirable to reduce it to any lower terms.’ . . . [A]
force which plays only an ‘infinitesimal’ or ‘theoretical’ part in
bringing about injury, damage, or loss is not a substantial factor.
[Citation.] Undue emphasis should not be placed on the term
‘substantial.’” (Rutherford v. Owens–Illinois, Inc., at p. 969.)




                                34
Further, a substantial factor need not be the only factor
contributing to the plaintiff’s alleged harm. (Ibid.)
       The substantial factor test originated in the Restatement
(Second) of Torts (Potter v. Firestone Tire & Rubber Co. (1993) 6
Cal.4th 965, 1025), which provides that an actor’s conduct “is not
a substantial factor in bringing about harm to another if the
harm would have been sustained” in the absence of the actor’s
conduct. (Rest.2d Torts, § 432(1).) In the context of a cause of
action for inducing interference with contractual relations, some
courts have stated that causation exists where the plaintiff can
show the contract would have been performed in the absence of
the defendant’s alleged inducements. (See Hahn v. Diaz-
Barba (2011) 194 Cal.App.4th 1177, 1196; Dryden, supra, 65
Cal.App.3d at p. 997; see also 5 Witkin, Summary of Cal. Law
(11th ed. 2018) Torts, § 850, p. 1156 [“[i]t must be alleged and
proved that the defendant’s act caused the breach, i.e., that
otherwise the contract would have been performed”].) Causation
is ordinarily a question of fact that may be decided as a question
of law where the undisputed facts permit only one reasonable
conclusion. (Slovensky v. Friedman (2006) 142 Cal.App.4th 1518,
1528; see Ortega v. Kmart Corp. (2001) 26 Cal.4th 1200, 1205
[causation is a question of fact].)
       JRE contends the Producers caused Salgado to breach the
nondisclosure agreement by providing him “financial
enticements . . . on an ongoing basis throughout the production of
the Series” and various “professional benefit[s], including
executive producer credit and promotional opportunities, all of
which helped Salgado market his forthcoming book about Rivera
and bolstered Salgado’s standing in the entertainment industry.
The evidence in the record suggests the Producers agreed to




                                35
many of these “enticements” before they knew about the
nondisclosure agreement. But once they knew of the agreement,
the Producers’ continued payments to Salgado were a substantial
factor in bringing about Salgado’s continued breaches. To
determine whether JRE made the minimal showing of causation
sufficient to establish a prima facie case, we need only ask
whether Salgado would have continued to cooperate with the
production and marketing of the Series had he not continued to
receive payments and assurances of a platform from which to
publicize and exploit confidential information about Rivera. The
most reasonable inference from the evidence is that he would not.
And, as stated, while the Producers’ continued performance of
their contractual obligations to Salgado may have been legally
justified under the circumstances, the Producers did not assert
this affirmative defense.
       The Producers argue JRE cannot show their actions were a
substantial factor in bringing about Salgado’s alleged breaches
because Salgado allegedly breached the agreement by writing an
unpublished manuscript about his experiences with Rivera,
would have breached the agreement anyway, and repudiated the
agreement before the Producers allegedly induced him to breach
it. For the most part, these arguments fail because they do not
take account of the continuing nature of Salgado’s obligations
under the nondisclosure agreement and his repeated breaches of
the agreement.
       The Producers suggest Salgado had already breached the
nondisclosure agreement before they began production of the
Series by drafting an unpublished manuscript of a book about his
experiences with Rivera. Merely drafting the manuscript without
sharing it with anyone, while possibly a breach of Salgado’s




                               36
obligation not to “use” protected information, would not result in
any damages to JRE. It is a fair inference from the evidence,
however, that Salgado breached the agreement for the first time
no later than May 2016, when BTF and Univision signed the
term sheet, which required BTF to deliver a copy of Salgado’s
manuscript to Univision “[p]romptly following the full execution
of this Agreement.”15 But Salgado’s unauthorized disclosure of
the manuscript containing confidential information about Rivera
did not render future disclosures of different information or to
different audiences not actionable or immune from liability,
either as a breach of contract or as the basis for interference with
contract. (See Bakst v. Community Memorial Health System,
Inc., supra, 2011 WL 13214315, at p. 10 [applying California law
and holding the defendant’s obligation under a
nondisparagement clause in a settlement agreement did not end
with the “first alleged breach” because the “duty was a continuing
one”]; see also Martin Marietta Materials, Inc. v. Vulcan
Materials Co. (Del.Ch. 2012) 56 A.3d 1072, 1142 [“nothing in the
[nondisclosure agreement] suggests that once [the plaintiff]
disclosed one thing, the floodgates could open and all of [the
defendant’s] confidential information could come pouring out”]; cf.
Hebrew Academy of San Francisco v. Goldman (2007) 42 Cal.4th
883, 891 [“a new cause of action for defamation arises each time

15    It is also a reasonable inference from the evidence that
Salgado breached the nondisclosure agreement by disclosing his
manuscript to a publisher. Contrary to the Producers’ assertions,
however, it appears the manuscript was not actually published
before Univision began broadcasting the Series. Urdaneta
conceded that in December 2016 consumers could only preorder
the book.




                                37
the defamer ‘repeats or recirculates his or her original remarks to
a new audience’”]; Wells v. Talk Radio Network-FM, Inc. (N.D.Ill.,
Aug. 7, 2008, No. 07 C 4314) 2008 WL 4888992, at p. 3 [“each
subsequent rebroadcast [of plaintiff’s voice] was an attempt to
reach a new audience and, therefore, retriggered” a new cause of
action for misappropriation].)
       As the trial court recognized, a “disclosure of one piece of
protected information does not mean that there is no breach
when another item is disclosed; a disclosure to a small number of
individuals does not mean that there is no breach when the same
information is published to others through a widely available
book or television program.” The Producers’ argument explains
why this is so: “Given that Salgado had already authored the
manuscript and was looking for a production partner at the time
that he approached [the Producers], [the Producers] could not be
and are not the ‘but for’ cause of his breach.” But Salgado did not
disclose his manuscript to millions of television viewers. At most,
by the time the Producers learned of the nondisclosure
agreement, Salgado had disclosed the manuscript and its
contents to potential publishers, the Producers, Univision, and
perhaps other potential partners. The Producers accepted
Salgado’s invitation to become his “production partner,” thereby
enabling Salgado to disclose at least the confidential information
in his manuscript to a much larger audience than his
unpublished manuscript had. Taking the Producers’ argument to
its logical end would preclude JRE from recovering from Salgado
(not to mention the Producers) for damages caused by Salgado’s
far more damaging disclosures. For the same reason, that
Salgado may have breached the nondisclosure agreement in the
future by publishing his manuscript does not mean the




                                38
Producers’ actions were not a substantial factor in bringing about
the disclosure of Rivera’s secrets to a national broadcast
audience.
       Finally, the Producers argue Salgado never intended to
honor his obligations under the nondisclosure agreement and
disavowed those obligations by (1) representing and warranting
he was not bound by any contract that would impair his
involvement in the Series, (2) signing a notarized affidavit to that
effect, and (3) continuing to deny he ever signed the
nondisclosure agreement. The Producers’ arguments do not
establish, as a matter of law, their actions were not a substantial
factor in bringing about Salgado’s alleged breach of the
nondisclosure agreement by disclosing and using confidential
information for the purpose of producing, marketing, and
broadcasting a “tell-all” story about Rivera. While Salgado may
have found other partners to facilitate his alleged breaches of
contract had the Producers not been involved, JRE made a
showing of minimal merit on the element of causation.

                  b.    Damages
       As discussed, JRE alleged the Producers’ interference with
Salgado’s nondisclosure agreement negatively affected the value
of the information protected by the agreement and the ability of
JRE to use the information for its purposes. JRE further alleged
the Producers’ interference limited JRE’s economic opportunities
to publish a book or produce or sell a television show or series
about Rivera containing the information. The Producers did not
argue in their special motion to strike that JRE could not make a
prima facie factual showing of its damages. The trial court did
not address this element in its ruling, and the Producers do not




                                39
argue on appeal that JRE did not make a sufficient prima facie
showing on damages.

      C.     The First Amendment Bars JRE’s Causes of Action
             Against Univision
      Unlike the Producers, Univision argued in the trial court
the First Amendment barred JRE’s causes of action because the
Series was “a truthful account of a newsworthy event about a
public figure.” The trial court disagreed, concluding JRE met its
burden to show at this stage of the proceedings Univision’s
actions constituted an “independent tort” that was not protected
under the First Amendment as “routine reporting techniques.”
(Nicholson v. McClatchy Newspapers (1986) 177 Cal.App.3d 509
(Nicholson).) Univision contends the trial court improperly
applied Nicholson to the facts of this case and accepted the truth
of JRE’s allegations without requiring JRE to present admissible
evidence to support them.

            1.     The Scope of First Amendment Protection for
                   Newsgathering Techniques Used To Acquire
                   Truthful, Newsworthy Information
      “‘[S]peech on public issues occupies the highest rung of the
hierarchy of First Amendment values, and is entitled to special
protection.’” (Snyder v. Phelps (2011) 562 U.S. 443, 452 (Snyder);
see Connick v. Myers (1983) 461 U.S. 138, 145.) “Speech deals
with matters of public concern when it can ‘be fairly considered
as relating to any matter of political, social, or other concern to
the community,’ [citation] or when it ‘is a subject of legitimate
news interest; that is, a subject of general interest and of value
and concern to the public.’” (Snyder, at p. 453.) “‘[C]elebrity




                                40
gossip’” concerning “high profile individuals” constitutes a matter
of public concern (Jackson v. Mayweather (2017) 10 Cal.App.5th
1240, 1254), and JRE does not contend otherwise.
       “The right to speak and publish,” however, “does not carry
with it the unrestrained right to gather information.” (Zemel v.
Rusk (1965) 381 U.S. 1, 17; see Lieberman v. KCOP Television,
Inc. (2003) 110 Cal.App.4th 156, 165.) In Branzburg v. Hayes
(1972) 408 U.S. 665 the United States Supreme Court held the
“First Amendment does not guarantee the press a constitutional
right of special access to information not available to the public
generally.” (Id. at p. 683.) The press has no “‘special immunity
from the application of general laws,’” nor does it have a “‘special
privilege to invade the rights and liberties of others.’” (Ibid.)
       In Cohen v. Cowles Media Co. (1991) 501 U.S. 663 (Cohen)
the United States Supreme Court held the First Amendment did
not prohibit a plaintiff from recovering damages against a
newspaper for breaching its promise not to publish the plaintiff’s
identity as the source of a particular story. The United States
Supreme Court stated that “generally applicable laws do not
offend the First Amendment simply because their enforcement
against the press has incidental effects on its ability to gather
and report the news.” (Id. at p. 669; see Shulman v. Group W
Productions, Inc. (1998) 18 Cal.4th 200, 236 (Shulman) [“the
First Amendment does not immunize the press from liability for
torts or crimes committed in an effort to gather news”];
Nicholson, supra, 177 Cal.App.3d at p. 518 [same].) The First
Amendment does not “shield the press from torts and crimes
committed in the pursuit of a story.” (Wolfson v. Lewis (E.D. Pa.
1996) 924 F.Supp. 1413, 1417; see Raef v. Appellate Division of
Superior Court (2015) 240 Cal.App.4th 1112, 1123; Dahlstrom v.




                                 41
Sun-Times Media, LLC (7th Cir. 2015) 777 F.3d 937, 950;
Dietemann v. Time, Inc. (9th Cir. 1971) 449 F.2d 245, 249.)
       “While refusing to recognize a broad privilege in
newsgathering against application of generally applicable laws,
the United States Supreme Court has also observed that ‘without
some protection for seeking out the news, freedom of the press
could be eviscerated.’” (Shulman, supra, 18 Cal.4th at p. 236,
quoting Branzburg v. Hayes, supra, 408 U.S. at p. 681.) The
United States Supreme Court has consistently limited the press’s
newsgathering privilege, however, to circumstances in which the
press “lawfully obtains truthful information about a matter of
public significance.” (Smith v. Daily Mail Pub. Co. (1979) 443
U.S. 97, 103; accord, The Florida Star v. B.J.F. (1989) 491 U.S.
524, 533 (Florida Star); see Bartnicki v. Vopper (2001) 532 U.S.
514, 525, 535 [“a stranger’s illegal conduct does not suffice to
remove the First Amendment shield from speech about a matter
of public concern,” so long as the press’s “access to the
information . . . was obtained lawfully”]; Cohen, supra, 501 U.S.
at p. 671 [“it is not at all clear that [the defendants] obtained [the
plaintiff’s] name ‘lawfully’ in this case, at least for purposes of
publishing it”].) By protecting newsgathering techniques that
lawfully acquire information, “the government retains ample
means of safeguarding significant interests upon which
publication may impinge.” (Florida Star, at p. 534.) For
example, “[t]o the extent sensitive information rests in private
hands, the government may under some circumstances forbid its
nonconsensual acquisition, thereby bringing outside of the Daily
Mail principle [that the government may not punish the
publication of lawfully acquired information] the publication of
any information so acquired.” (Florida Star, at p. 534; see




                                  42
Shulman, at pp. 242-243 [First Amendment did not bar a cause of
action for invasion of privacy where a newspaper published
recorded communications between accident victims and rescuers
in a helicopter ambulance]; Lieberman v. KCOP Television, Inc.,
supra, 110 Cal.App.4th at pp. 165-166 [trial court properly denied
a special motion to strike a cause of action based on unlawfully
recorded communications between a physician and his patients];
KOVR-TV, Inc. v. Superior Court (1995) 31 Cal.App.4th 1023,
1030-1032 [First Amendment did not bar a cause of action for
intentional infliction of emotional distress where a television
reporter told small children their neighbors had been killed and
filmed their shocked reactions].)
      In Nicholson, supra, 177 Cal.App.3d 509 the court held a
judicial appointee who later ran for public office could not recover
damages for invasion of privacy or violation of state law from
newspapers that published his unfavorable judicial evaluation by
the Commission on Judicial Nominees. (Id. at pp. 513-514.)
California law made evaluations from that commission
confidential, but “in some manner” the State Bar communicated
the appointee’s unfavorable rating to two newspapers. (Ibid.)
The court in Nicholson stated: “The First Amendment . . . bars
interference with th[e] traditional function of a free press in
seeking out information by asking questions. Thus it is that ‘a
journalist is free to seek out sources of information not available
to members of the general public, that he is entitled to some
constitutional protection of the confidentiality of such sources and
that government cannot restrain the publication of news
emanating from such sources.’ [Citation.] Consequently, the
news gathering component of the freedom of the press—the right
to seek out information—is privileged at least to the extent it




                                43
involves ‘routine . . . reporting techniques.’” (Id. at p. 519, fn.
omitted.) The court in Nicholson included among such
techniques “asking persons questions, including those with
confidential or restricted information.” (Ibid.) The court in
Nicholson also identified “soliciting, inquiring, requesting and
persuading” as “within the news gathering activities which are
protected by the First Amendment.” (Id. at p. 520.) “State law
may not impinge upon [such activities] by characterizing [them]
as tortious.” (Ibid.) Thus, “[w]hile the government may desire to
keep some proceedings confidential and may impose the duty
upon participants to maintain confidentiality, it may not impose
criminal or civil liability upon the press for obtaining and
publishing newsworthy information through routine reporting
techniques.” (Id. at pp. 519-520.)

            2.     There Was No Evidence Univision Unlawfully
                   Acquired Confidential Information About
                   Rivera
       Univision argues the First Amendment provides a complete
defense to causes of action for interference with contract and
inducing breach of contract when they arise out of the publication
of “a truthful account of a newsworthy event about a public
figure.” (Nicholson, supra, 177 Cal.App.3d at p. 516; see Kapellas
v. Kofman (1969) 1 Cal.3d 20, 36 [“our courts have recognized a
broad privilege cloaking the truthful publication of all
newsworthy matters”].) JRE argues “[p]aying money to
intentionally encourage tortious interference with and to induc[e]
the breach of a valid contract” is not “a routine reporting
technique, or a traditional means of news-gathering.” Thus, JRE
argues, Univision can be liable for committing “an independent




                                44
tort” by acquiring and using confidential information from
Salgado. (See Nicholson, at p. 519 [“reporters are not privileged
to commit crimes and independent torts in gathering the news”].)
       Courts determine whether the media obtained information
lawfully by considering whether the media obtained the
information by “routine reporting techniques” or “traditional
means of news-gathering.” (See Florida Star, supra, 491 U.S. at
pp. 538-539 [publication based on a government news release “is
a paradigmatically ‘routine newspaper reporting techniqu[e]’”
that results in a “lawful” dissemination of information]; Smith v.
Daily Mail Pub. Co., supra, 443 U.S. at pp. 103-104 [use of
“routine newspaper reporting techniques” leads to “lawfully
obtained” information]; cf. Nicholson, 177 Cal.App.3d at pp. 512-
513 [equating “illegal conduct by a reporter” with “impermissible
reporting techniques”].) As the California Supreme Court
explained in Shulman, supra, 18 Cal.4th at page 237: “At one
extreme, ‘“routine . . . reporting techniques,”’ such as asking
questions of people with information (‘including those with
confidential or restricted information’) could rarely, if ever, be
deemed an actionable intrusion. [Citations.] At the other
extreme, violation of well-established legal areas of physical or
sensory privacy—trespass into a home or tapping a personal
telephone line, for example—could rarely, if ever, be justified by a
reporter’s need to get the story. Such acts would be deemed
highly offensive even if the information sought was of weighty
public concern; they would also be outside any protection the
Constitution provides to newsgathering.” (See Dietemann v.
Time, Inc., supra, 449 F.2d at p. 249 [the “First Amendment is
not a license to trespass, to steal, or to intrude by electronic
means into the precincts of another’s home or office”].)




                                45
      California courts have not determined where intentionally
interfering with a nondisclosure agreement falls on this
continuum.16 Cases from other jurisdictions involving a First
Amendment defense to claims against media for intentional
interference with contract or economic relations have rejected
those claims. (See, e.g., Seminole Tribe of Florida v. Times Pub.
Co., Inc. (Fla.Dist.Ct.App. 2001) 780 So.2d 310, 318 [under
Florida law, a plaintiff tribe failed to show reporters had an
improper motive to interfere with the tribe’s relationship with its
employees by using routine news gathering techniques to obtain
and publish truthful but confidential information about the
tribe’s casino operations]; see also Huggins v. Povitch
(N.Y.Sup.Ct., Apr. 19, 1996, No. 131164) 1996 WL 515498;
Dulgarian v. Stone (1995) 420 Mass. 843, 852; but see Falwell v.
Penthouse Intern., Ltd. (W.D.Va. 1981) 521 F.Supp. 1204, 1209
[suggesting in dicta that a publisher could be liable for inducing
freelance writers “to violate the terms under which [an] interview




16     JRE cites numerous cases that it asserts have imposed
liability for intentional interference with contract “even when the
tort is committed in the service of producing expression
ultimately protected by the First Amendment.” In none of those
cases, however, did the defendants assert the First Amendment
as a defense. (See Cussler v. Crusader Entertainment, LLC
(2012) 212 Cal.App.4th 356; Woods v. Fox Broadcasting Sub.,
Inc. (2005) 129 Cal.App.4th 344; MDY Industries, LLC v.
Blizzard Entertainment, Inc. (9th Cir. 2010) 629 F.3d 928;
Brackett v. Hilton Hotels Corp. (N.D.Cal. 2008) 619 F.Supp.2d
810.)




                                46
was granted”].)17 Some commentators have suggested the First
Amendment protects the media from liability for intentionally
inducing a breach of contract, at least where such interference
leads to the publication of truthful information about a matter of
public significance. (See, e.g., Eugene Volokh, Freedom of Speech
and Intellectual Property: Some Thoughts After Eldred, 44
Liquormart, and Bartnicki (2003) 40 Hous. L.Rev. 697, 739-743
[concluding a publisher could (but should not) be liable for
tortious interference in newsgathering]; Sandra S. Baron et
al., Tortious Interference: The Limits of Common Law Liability
for Newsgathering (1996) 4 Wm. & Mary Bill Rts. J. 1027, 1045-
1046, 1055; see also Prosser & Keeton, Torts (5th ed. 1984) § 129,
pp. 988-989 [speech “addressed to social or political issues” may




17     Cases alleging intentional interference with contract or
economic relations based on commercial disparagement or
defamation require plaintiffs to show malice or injurious motive.
(See, e.g., Blatty v. New York Times Co. (1986) 42 Cal.3d 1033,
1042-1043; Morningstar, Inc. v. Superior Court (1994) 23
Cal.App.4th 676, 696; Brown & Williamson Tobacco Corp. v.
Jacobson (7th Cir. 1983) 713 F.2d 262, 273-274.) JRE seeks
damages based primarily on JRE’s inability or decreased ability
to monetize the information allegedly disclosed by Salgado, not
on any reputational harms allegedly caused by the Series. JRE
also alleged, however, that the “defamatory nature” of the Series
damaged “Jenni Rivera’s brand and JRE’s ability to market that
brand as it would like in the future.” To the extent JRE seeks
damages for disparagement or reputational harms, its claims are
subject to the higher standard under Blatty.




                                47
receive “protection in the absence of some improper means, even
though it interferes with contract,” fn. omitted].)18
       We need not decide the broad question whether the torts of
inducing a breach of contract and interfering with a contract are
“independent torts” such that the First Amendment can never
provide a defense to such claims when they arise from conduct
that leads to the publication or broadcast of truthful and
newsworthy information. Here, it is uncontroverted Univision
had no knowledge of the nondisclosure agreement at the time it
entered into the license agreement with BTF. The evidence of
Univision’s actions, after it learned of the nondisclosure
agreement, that arguably contributed to Salgado’s continued
breaches of the agreement consisted of continuing to pay license
fees to BTF and promoting Salgado’s involvement with the
Series. Even if those actions were sufficient to serve as the basis
of liability for tortious interference, they are not sufficiently
“wrongful” or “unlawful” to overcome the First Amendment
newsgathering and broadcast privileges. (See Bartnicki v.
Vopper, supra, 532 U.S. at p. 535; Nicholson, supra, 177

18     Justice Mosk suggested in another context that the tort for
inducing breach of contract could be “reformulated” to avoid any
conflict with the First Amendment by requiring plaintiffs to
demonstrate some element of independent wrongfulness, such as
misrepresentation or physical coercion. (See Della Penna v.
Toyota Motor Sales, U.S.A., Inc. (1995) 11 Cal.4th 376, 408, fn. 9
(conc. opn. of Mosk, J.).) This approach appears consistent with
First Amendment jurisprudence requiring heightened scrutiny of
generally applicable laws that target “‘the expressive element of
an expressive activity.’” (See Raef v. Appellate Division of
Superior Court, supra, 240 Cal.App.4th at p. 1126.)




                                48
Cal.App.3d at p. 519.) Therefore, the First Amendment protected
Univision’s use and broadcast of the Series.19

                          DISPOSITION

      The order denying Univision’s special motion to strike is
reversed, and the matter is remanded with directions to enter a
new order granting Univision’s special motion to strike. The
order denying the Producers’ special motion to strike is affirmed.
Univision is to recover its costs on appeal in case No. B284358,
and JRE is to recover its costs on appeal in case No. B279739.



                                     SEGAL, J.

We concur:



             PERLUSS, P. J.



             STONE, J.*


19     Because we agree the First Amendment bars JRE’s causes
of action, we need not consider whether the UTSA also bars
them.

*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                49
Filed 6/25/19
                       CERTIFIED FOR PUBLICATION
    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                    SECOND APPELLATE DISTRICT
                            DIVISION SEVEN


JENNI RIVERA ENTERPRISES, LLC,               B279739

        Plaintiff and Respondent,            (Los Angeles County
                                             Super. Ct. No. BC633764)
        v.

LATIN WORLD ENTERTAINMENT
HOLDINGS, INC. et al.,

        Defendants and Appellants.

JENNI RIVERA ENTERPRISES, LLC,               B284358

        Plaintiff and Respondent,            (Los Angeles County
                                             Super. Ct. No. BC649519)
        v.

UNIVISION COMMUNICATIONS INC.
et al.,                                      ORDER CERTIFYING
                                             OPINION FOR PUBLICATION
        Defendants and Appellants.           (NO CHANGE IN JUDGMENT)



THE COURT:
       The opinion in this case filed May 29, 2019 was not
certified for publication. Because the opinion meets the
standards for publication specified in California Rules of Court,
rule 8.1105(c), the non-party’s request for publication under
California Rules of Court, rule 8.1120(a), is granted.
      IT IS HEREBY CERTIFIED that the opinion meets the
standards for publication specified in California Rules of Court,
rule 8.1105(c); and
      ORDERED that the words “Not to be Published in the
Official Reports” appearing on page 1 of said opinion be deleted
and the opinion be published in the Official Reports.




_______________________________________________________________
PERLUSS, P.J.                SEGAL, J.               STONE, J. *




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 2